                Case 18-50489-CSS              Doc 342      Filed 02/23/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

MAXUS ENERGY CORPORATION et al.,                             Case No. 16-11501 (CSS)

    Debtors.1                                                Jointly Administered
MAXUS LIQUIDATING TRUST,

                                  Plaintiff,                 Adv. Proc. No. 18-50489 (CSS)
                       v.
YPF S.A., et al.,

                                  Defendants.

                               NOTICE OF STATUS CONFERENCE
         PLEASE BE ADVISED that a status conference on YPF S.A., YPF International S.A.,

YPF Holdings, Inc., and CLH Holdings, Inc.’s Motion to Disqualify White & Case LLP as

Counsel for the Maxus Liquidating Trust [Adv. D.I. 306] has been scheduled in the above

adversary proceeding for March 2, 2021 at 11:00 a.m. eastern at the direction of the Court.




1
    The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus
    International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal
    Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
    77042.
             Case 18-50489-CSS   Doc 342     Filed 02/23/21    Page 2 of 2




Dated: February 23, 2021                   Respectfully submitted,
                                           FARNAN LLP
                                           /s/ Michael J. Farnan
                                           Brian E. Farnan (Bar No. 4098)
                                           Michael J. Farnan (Bar No. 5165)
                                           919 North Market Street, 12th Floor
                                           Wilmington, DE 19801
                                           (302) 777-0300
                                           bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com
                                           J. Christopher Shore (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020-1095
                                           (212) 819-8200
                                           cshore@whitecase.com

                                           Attorneys for the Liquidating Trust
